                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                    8:09CR384

        vs.
                                                                      ORDER
MEGAN A. LEMANTON,

                       Defendant.

     Defendant Megan A. Lemanton appeared before the court on December 27, 2018 on a
Petition for Offender Under Supervision [85]. The defendant was represented by First Assistant
Federal Public Defender Jeffrey L. Thomas, and the United States was represented by Assistant
U.S. Attorney John E. Higgins.
     The government did not request detention, therefore, the defendant was not entitled to a
preliminary examination. I find that the Petition alleges probable cause and that the defendant
should be held to answer for a final dispositional hearing before Senior Judge Smith Camp.
     Due to the government not requesting detention, the defendant will be released on current
terms and conditions of supervision.
     IT IS ORDERED:
       1.     A final dispositional hearing will be held before Senior Judge Smith Camp in
Courtroom No. 2, Third Floor, Roman L. Hruska U.S. Courthouse, 111 South 18th Plaza, Omaha,
Nebraska, on February 21, 2019, at 10:30 a.m. The defendant must be present in person.
       2.     The defendant is released on current conditions of supervision.
       Dated this 28th day of December, 2018.

                                                   BY THE COURT:


                                                   s/ Susan M. Bazis
                                                   United States Magistrate Judge
